Case 2:19-cv-00226-CMR Document 9-1 Filed 03/29/19 Page 1of 8

Sogt a Kary
1433 Mendewbank Read
Villanova, WA 19083

June a0, ab16

Cowen Loan Sorvioleg, LLG

At Resemoh Department Caliber Home Lanny, faa,

PO, Box 24796 ' BO, Box 24419

West Fala Beaol, Fh 394 {44996 Oklahoma City, OK 73124-0810
Altantlon: Nigll Joga

MIA CERTIRIED Maly RRB. TO BAGH Alm uueuot

Re: Qaywon Laan Not TISORS9RO8 Cullbor Accord Noy QSedaagg gy
' Eeopabiy Adina: 1255 Meudowbanl Ri. Viludavy, PA Lone

Dore Nigll Jone from: Gowea, aud Geliber Howe Loan, loa

{ psootved a Jattar hom ower dated May 97, 2018, etdol ueperte fo teapond 40
the Gonoeine | nilaod in thy secant yrtor lative to Cowen, However, the Oowen yogpatiye
does NOT addiias miy vovtoamns, The mumbard In Qowen’s somiputer lester reflecting tha
baltce, and escrow amounts, and anand due fon ty aeaaunt, all are Waa,
Cowen'y later Coos NOT addroes thy conoeene with those fovoirect nuntbers that I ratgad

‘ tn aleiseous pelor Letters to Odweut, and Covvan still has thiled to eomeot the enonaous

meatdend in my asogunt

Thave wiltten dumerous fettars (is Oower that bring to Onwen's attention the
artore nad Inaocyseoles ba Cowen records, Jn reaponpa to the ooumputer fort lettre tat
owen keeps wuriding 10 mo, For okaapla, Goon sunt ind & comiuter foyns fetter dnbed
caiinal fH, A013, fon i, Niniala, sad onother computer Jonm letter dated Dowemnbsr 17,
2Oi5, dom Sunatis Deggups, and another gompular fone fotter datad February 1], 2088,
Stom Anoop Chand), and another computer fom letlar dalad April 18, 9016, fom
Meena] §. Mehta, that are dsoet exactly [ks vou letter of May 27th, I wrote bank to 8,
Nhmatyon Owvber 20, 9019, aad D-werote lnole 4 Sunatey Dasgupts on December 24,
A015, add verots badk te Ancop Ghand! as Februmy 22,2016, and J wrote bol te
Momal 8. Matte on Api! 20, 2016, anak thine Infoemiyy Cowan of tha Inuccutadtas ant
srsor in Onwatt's reoords, Please asd say] 0/20/18 loiter $o,K, Memala, aud wy LRG 6
loter to Guawima Daggupty and ny 2/23/16 lavterta Anoow Ghandi, and my 4/80/16 lotion
lo Moenal &, Melite, ag woll ay ny mumerous pest lottery 1a Gowen,

EXHIBIT

 

 

 

 

ae,

 

 

 

 

 

 

 

 

 
provisions of the Public Access Policy of the Unified

and documents differently than non-confidential informafion and documents.

& that this Hing complies with the

$0.00. The fler certifie

that require filing confidential informalion

3 PM, Fee

SE Binge rer:
Ress.

igomery County Prothonotary on 01/08/2079 3-1.

Case 2077-67542.26 Docketed af Moni
Records of ihe Appeiiate and Trial Couris

atte ene- Coe

FP

tvania: Case

Sy!

TAOS

Wn of Penn:
Laced.
ductal Sysiors af

‘#8,

Judicial Syste:

Case 2:19-cv-00226-CMR Document 9-1 Filed 03/29/19 Page 2 of 8

Oowon Lona Sorviolsg, Le

Attention Niet loge

Calihor Hota Lory, tne

tuna ad, 2019 . \
Pign {2

 

Tt hag become apparent te me that Qawen baw no hntentou and never Had any :
invention of aotuadly responding to my lottery of of fiednig and coresullng the orpory tn dha
eaucow and other jalonoee for my Ioan aocount, Pollowang tay Settlement olds
Cowilivwide Home Loane,

Now that Caliber Home Loang has lalean over the horviding of my agwown{ fom '
Cowen, f skigarvly hope thal Culloer yell! aotio dumtest endl fx the avononus nomnbaty
that Oowen wronglly hae boat continuing Yoporting ia ry xooount, dT bellewa Cowon's
faliuve to do aq waa ih vlalation aFlaw), | (Rast onde apaln (hat Oswen (an ny } oy
Awount varviter ld now Callber, than Qallbar} nddiess my oy ndentg, and Bx the aiore fn |
my wecoluit abaenientt, (astead of abtnply ignorlag them and Cwromgdilty) teylng t0
foreplogy on may hows,

Finally, a mquast to CALIBER: A, whiis ago, ia one ofmy yrlthtad (0 Cowen, I

 

 

roguablad thal Oowen supply mae with a pamplets set ofp foan documents, dngtuctag the
seslgnmont of tie note and morigege fom Gourhywhle to Cowen (and now, to Onltbar,
mid. a damnplats koa History far my noogunt, To date, however, ] have not ragelvad save
daquowed dooumenty,

 

 

Pigaye feel fee to oontuot nie to discuss thls, ahould you leslie, Osharwloa, veheit
batt T axpedtl (o reauive a coxtuotid aooount statement wd all 9? the raexentad (and
ovatdite) cootments from Calibar? Thank you fn alvanna Sor you dhavely ationtion 10
trl eyalter, Cook forward te your prompt reuponed.,

Sinoerely, |
van yea eee saa 1 I
"gee" Bowtt Blog b

 

 

 

 

 

 

 

 
ies with the provisions of th

er certifies that this fling comp

0.00. The fk

inty Prothonotary on O1/08/2079 3:15 PM. Fee

26 Docketed at Montgomery Cou:

Caset 2077-07542.

Case 2:19-cv-00226-CMR Document 9-1 Filed 03/29/19 Page 3 of 8

toon A, Kuru
1835 Meadwrhask Road
Villanova, PA 106dg

Novorsber 24, 9014

Gallbor Homa Leuna, dnc,
PQ, Box SeGH Ge
Dallas, TX Wagegesg

A SACD AA ERS BIC SOO cara

Re: Oaliber Lanny No, oNnaareuue
Corinanty Gorcnit Lune No. 130s 3808)

Anopeniy dddrur 1234 Mecdowhank du Vitonows, BA 19008
Yee Caller Looe Loana,

1 abyoived # lator thom you dated Noverbar 17, 2016, wifah, olates that J aan
porportediy in ded is tha gayeaent of the cbovousdarmnvad Loan, viloh you apparently
aoquired fing Qowen Loan Servlaiuy, LIC tM Quwant), However, yout nothie ly
Jnotvaily thoowsgot nud tn ores, The errors ta yor fatter tetvoting the balaniua, and
GICrOW SrROUNE, wid monthly wmounts due, all are serong,

hove waltien auinerous letters te Oowen, that baing to Qewon's sitentton tha
urtort and Inawouracled La owe sooostk (and now pour radords), Either plans cbt
Ureotly Son Qowen, eaptan of thogo latter that I gont hunny or ff’ you need addiddonal
ooptes plone lat my know and T will youd thems he you,

1 da hot know why Oswen tilled to sdogunly Peapond tu my tettee and coryact
ihe savors Jn ony acnoues, Butt aaquast once aut chat Calter addvans thewa bortsanr

aiid Hs the wnrors in any aoooint Instesd of alninly lesoelng then and Croeangiidly) tying
to doreclote on cay house,

Tinally; f also requested thom Oowen, but ayer yecclyed, doples of all ofthe loan
soqumalts, ag yall ao thy dodumente showlag how Oowou avauired thle loms tiowa
Couniay wade, I nov requeat that Galloor sond ste tha reguoited dontmenta, inaleatlag
coplas of ull ofthe loan dooumonts, 28 wall ae the dooumonte showtog haw Cowan
neeytaieet tly Loma thom, Ganainewhde, wad how Cudther aoqiiaeet thts Ioan thom Dower,

wee ee ta 8

a ee ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 
ites ihat this Sing compfies with the

er corti

4

20.00. The

tary on 01/08/2019 8:15 PM, Fee

mgomery County Prothong

ns!

Case 2017-0/542-25 Docketed at Me.

Judicial Systomy of P

Case 2:19-cv-00226-CMR Document 9-1 Filed 03/29/19 Page 4 of 8

“iallbor Home Loans, no,
Novanbar 28, 2014
Page [%

Pleata fhol thee fo content mete disovay thds, shewd you desire, Othorvlas, waar
ban T axpevl OO reagive a comeotad aeoouuet atetanen! und the Tidueated dewnntenty and

ioformation Bom
“neers
unser FETA
ti aE om

Fave Botitt Kost

gor Calter Homa Longs, fo,
T3801 Wraluas Woy
Oléhoua Clty, OK 79.134
(via OM, RRA)

Sw me Fer eg ru \

 

 

 

er

 

 

 

 

 

 

 

 
Case 2:19-cv-00226-CMR Document 9-1 Filed 03/29/19 Page 5 of 8

3 +

a

=

BE

a & wre ay et
a gy SoA LAGR EB mse tp IDE ID i i
a By lies

u patie NOME LOANS PE dingy

2

 

lardbefed cette atstonang
Wa Rh afnagh etl fecha og il rg fia fed!
BOOTH KORN

Ae SAROH BANK ap

4 PA IRvsa TOR

fal inf

hon

INE A Pett Heri ha et Ah NERD ars teh rh

Aadeuine lai Haatlon
nator Plane eer

    
   
   
 

this fing complies with the Provisions of the Pub
ments differently than non-confidential i

  
  
 
      

Mangage Statamant
Beaton Date (4/47/0043

ifysu inva Audsllory ab tentgards about peur atueoiitani
Hleena dontadl Onl 1HOUMld tase? ae ihe bisterg

 

TAP GIDC gine PUR Wieaeuy Tt eAlgh Feiguiy Hae,

Harari dat at SHS eat oe nivel rine earn ar

lax far et ee ! "
Aout Maries AavAUDBI OG
Payrtiant bee ttata yerorireaneniteiele
Antoun Dye 1,808, 384.88 }
Henpercht ne mcien vow SAAWtd a aDeH oCIRO AT EMH

 

- Peuparly Addras ONS HIAMOWR ANN Re
very vey 1 asbetos

Ehepiaiatlens ot Amanat vg
eka : —

   

 

    
  
   
   

  
   

    
   
 

  
   
 

 
    
    
 

 

 

 

 

' [rtrd Mortis (Udndll 48a stato
#8 & Draniytient may Bre ne cn, Ot Phe
Fatal ese raed Aiaed ga rT ee AR HY ROU Hl er pet
g 5 i kal Lesley Adve ehnaR c vine pew ar aT
ae ' ‘nr val ne Chats
ke E Fl ie a Y aie AA Rt
ee a Laatste Aunid §
gs Gp | Matarky Dats 1 aie
- 1 ; f goats f Hale settee
85 4 h (f u Y Neriog __. oy Sy Tain beat
CL) Ri ar ieee, | enmestonaon Ga
2S ie pola at Ga dein i Ioana " "FE Milocipal 50,08 ncn
ee # Tad! Pavan Ouoytt din gt, igen wad $0.00
wi Ven aise Haat padi Wri RE Pst ag oe ges ar Sat {um an tod, Anntuyy (Taxeg, (neurtearter, or PMI} £4,00 $0.00
aE # I ser Sty Fame, Phar tty Sn Qa fat tert ab Feaa 980d aoe, |
Wf @ 8 CORRE aRLUNS OF RAH TatioD Like ot ao a9 \
i a Hera tt BIBL lbw teens rBagde ate sty x of oo]
2k at fee seer el: fic i cay ee +i fale a
fe [MSs vat EA bal es

      
 

4, OUTTA paprait ey ect Ce
Cea hyinatene cereal a

| | Revmost aon deena Leib
ee ee
g ie

[ines

HT
rherth Mabsthiegeg

wueoua’, Y yor way ihe Dalen pty Hardal payii

o
Coot Lat
Y kg ss an Kah berger LBA! ty coat Palas hab ‘ee

Tht It an allaynpt by 1 sab eailamar ta palteel e cont eine Hf ard aay instal oubaiad Wl har Gast foo thet Bama ne, tin

"Peril Palyaldtshe eiHal payments thet You ntl Bre net anplied ie
y rok E vith Fate yl then app

Atl Cybele) Asin goa |

 

your Nitride, bet Inmdeae ata tale ln a wate? Hor
Jod ta your morkaape,

 

 

[9
“CROPS RRR aE
chats renee :
GUA Hey Wichod

tgomery County Prothonotary on 01/08/20

Case# 2017-07542-26 Dorketed at Mon

nina teeter Horry rr ee ear avon venetian
(renga ‘Asiviy (ate . ASS =— -
rape ae pay Redoat mie

+ Pa

fice ence a

4 Fr MH Whe _ M1 eee
fA eae. aoe Bae auen
aenet et Aeneas antb 4030,4)

Ft ee

 

 

 

 

 

 

 

 

 

 

 

 

 
I and documents.

‘es with the provisions of the Public Access Policy of the Unified

ie

filing comp

Gocumenis differently than noa-confidentia} informatio
| PROVES OF fa

$0.00. The fier cenifies that this

urts that require fling confidential informaiion and
T SERS SS AM Fas = sy
at TH Coens tral neque Bag ont

County Pmtonotenr,
Gries Apnoteke

Appellate and Trial Co

ofthe

Case Receie

   
 
   

ros
pe Recore

Ht 2077-07 542-26 Docketed at Monigomery County Prothonotary on 04/08/2079 215 PM, Fee
Jatiicted Systent of Pennsylvania

Judicial Sysie:

Case 2:19-cv-00226-CMR Document 9-1 Filed 03/29/19 Page 6 of 8

  

| edt Lol ESE phy ARTUR agp vicd ony
Post He ryt do fat at
; coud HOME LOANS fea So nal gans inal Thi bet an

Hallam, F Yaued hoa 4 7
Navara (7, 2043
‘APO APAR OR ROMA Hart Ot ded aa Hy

CHIP Ne HE ott Me
SOO TT H RORN

4224 M : BANK F
Se UILLANOVA PA te

Re ie TMS 1S wdonl

Dear COTY 4 Keath uae (t £ me
Yaur ioat 4 now thidy dave e¢ mone ab dia, le wie, you i if i ‘ CEG he "

i Saat Honit Lanna, tn io make
BITeRUOITEtH Mipaolag your Isat, de ant for ha past dua blamed cuted REOVA oith be imde fa watber bye “f
ASAAe] obwek, mabey Ofdar ar anshlarh ohonk, Panwa detid Your payer to ane af tha eddradves atud below, ont,

To Deke 4 payniant 24 Hound & diy, plese yell ua ut Thecaeveinavacan, Out wobelts otters augur
mooaes i your init Infermatlon’ peid Wo marie moniter aed craig While w géat Way to englya your \ plese
Pay Oe rogkhved ei tty aNd aveli PaAmUGT Memindsr Gdke, Wo hava savers! pauenand aipliang avaliable
Hud de Westar Unley sree Bry whieh may be wigde Hirduph al aga af (tyodgh our aiduitatuee nfeanat ayalay

hy (ein Wwihaietday, You may wlan make Your Payitiant Hhinetgh Wontant Union Bade Baildat Feo trey
opr? U6 tage paymant erly

ROT prvkrtante Madi bY Perdana! ofvech, Money Flat ay waBhian's aback, oud wddoong ty
SEI son agi
FRR xn ine agai ot

Laila pripiploitis iva aamcrtue Lo tha oredtt Purcouy, ‘Tike dallaquenyy Pray Impial your walley 4a abtala other fact of
oruetlt Rilecaue atwKe acrurigarttandn th aula Yat POY TANt RH ROT be penestafe

Wa nparitslaty voter oundlimar voninillenant £6 auinaclay tothe teens at yous megaae abtigetian,
Hiwarely,

PO Dasarinant
a aan ant (a,

Should you have wi gahori Inquires —peperting VOUP Tat YOU Oa email We at
sualiutoracilat> oatharlsainalnace cabin dp wilte Ho us ah ;

4

B08 ROTH Zoey 4

 

 

 

 

 

 

 

 
complies with the provisions of the Public Access Policy of the Unified

i#er certifies ihat this fling

imormafion and documents differently than non-confidential information and documents.

$0.06. The

Case 2:19-cv-00226-CMR Document 9-1 Filed 03/29/19 Page 7 of 8

PLRARA WRITE YOUR ASOUUNY MLktmisn OO YOUR GHB. AND ARTURN THR RAT TOM Hert OH

ered Fe pL ei i ailiebhlawnibiad
if OI tah "asso Thm tan hss Baby ae
VLAROVADA Tieng | ss Las H Careers nex ORIG a
NRE ute dl canon neste Ean

CHAR haan a estes far ohio ete PARI inl erate

| fogs (ef i I, Adelina

C Aly Ane . Hees Principal .
yf

’ : Aletta
SIRI A cls wang “OE 0
eu atrggfa fe ihe Bod fi neato, 8 '
. ae ' . ' ,
Sahearrg yale, omen ‘ |
THON EE ST FRORGONIA NA Bisa OULD 8b) 87H PENI aha Rab aA

Tw LL

 

 

 

 

 

 

 

 

 

 

 

 
ccess Policy of the Unified
ments,

ig complies with tha provisions of the Public A:
tal information and docu,

cuments diferaniy than aon-confiden:

$0.00. The fler ceriifies that this alin

re fing confidential information and do

Hai Courts that requis

otary On 01/08/2019 3:15 PML Fee

Appeiiate arid i

igomery County Proth
Records of ie

wena Case

dudiciat Systenp.of Renney

Caset 2017-07542-26 Docketed at Mor

Case 2:19-cv-00226-CMR Document 9-1

FOUae HL Keane
1294 Mearlowbunk Read
Villwoeny Ps (9 0de

Ae #, 2019
Gautaey Rete, Yap
Gil bor an Liaw, ind, Oulfbar Huis Lome, Indy
AGHO; Wirolayy Vay Bd), Bus Ud Ty
Oilnhonar Oley, OR pe ad Ck laherin GH, GK PNT etd §
CACO PUI iA NN ae ane

Roa MOTD OF ARRORS
Galivay Lown Muy HiGgaA ba 6
(forienty Gowan Leas Ne, ASOT LUE)

Filed 03/29/19

Relea AAI} Mead thank Bi, Visayas 2A (ied

Dent Courtney Rudy (usd altho Homa Lisene),

| naculvad sour lotine dntad Marah 04, 401%} And i slengsly Anupsellbole, arte bo Use

Uline of tate fal, Flom Ounfdby ta yyelte ene gute Gell ge ihsat ety outra
fronted mowats shows (i my Horas DagOu ae “Yb vAtous
EMA AY feeatndl Lettare [y Toondlemy Hint (veut pelo eoibdilainy

atlban's ronpeities, snd your Mitral Bh BOT? (ottoe, aie

AcatentaY,
ate HOU soeura, Ty fhe
Tottergy Gall wg rtvopattons te antelamane } tanched wi

Helole ronaeddy thy

er fas Caltine [

to Bt ootiptote aud
HOT vosnbleta ard
Ay sit the evar your S/O lotion Bho Galthar's ndsan

th Causcrywlds 4 Newanibep 200, and

the SMNYe that wwe Hugltirad be be atid (bat tnt fet eta not mele} to fly moeigays

APOOUAL it taht GIMME Setlemant Pag aed Hest

Had eve wrlttan auenorava leitect

toiphilelng about tha extdnuona Auntbare {i Phy JhGrlAyE aueud~etd Hell CREM iy and
Dawn, Lecnure nubltier dna af YOu ty dais baa dapat tt sours we eo

May fioenuik = WEN fe SAL parte

GONG To QORERGT THE E

RUNOUR

NUMRBRG IN MY ACCOUNT Efe bad enough For Gelber te soutlrauy lo refine to
GORE NY acdaunt, hur for Onilbar to hate sound wad lab) Why Goneaiia Bt “SH vobepe!,
in peothlrig ahaa oF bad Anithy and downiteninl and wild) gavidusd by abies, F asneys

aa

al we ronvdles, vintiad and corsa agaleas Caller to whlok Tam or tig be
ad

noon oun that We axpouuey ane Hab by Immedlitoly nomsotlay thy
iY

RPIARGUL Ine in AY dusout, Cbuntytdn, Haag

, TT Kath

POM AHA acme ieee HEAL ei sbt

‘

Bulalo! woosaddaigty,
; BOE envy

rae ay

Page 8 of 8

 

 

 

 

 

 

 

 

 
